Citation Nr: 0522718	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
to include as due to Agent Orange exposure.   
 
3.  Entitlement to service connection for hypertension.   
 
4.  Entitlement to service connection for a right knee 
disability.   
 
5.  Entitlement to service connection for a left knee 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision which, 
in pertinent part, determined that new and material evidence 
had not been submitted to reopen claims for service 
connection for a psychiatric disorder, to include PTSD, and 
for a skin condition, to include as due to Agent Orange 
exposure.  Service connection was also denied for 
hypertension, a right knee disability, and for a left knee 
disability.  In February 2005, the veteran testified at a 
Travel Board hearing at the RO.  


REMAND

At the February 2005 Board hearing, noted above, the veteran 
testified that he had received treatment for his claimed 
disorders at the Long Beach, California VA Medical Center and 
at a VA facility in Gardena, California.  The veteran also 
reported that he had received private treatment from A. A. 
Marsh, M.D., from 1980 to the present.  

Additionally, the Board notes that in February 2004, the 
veteran submitted authorization forms to obtain treatment 
records from the Long Beach, California VA Medical Center and 
the VA clinic in Gardena, California.  He indicated that he 
had received treatment at the Long Beach facility from 2003 
to the present for his claimed disorders of hypertension, a 
right knee disability, and a left knee disability.  He also 
reported that he had received treatment at the Gardena 
facility from 2003 to the present for PTSD and depression.  
An authorization form to obtain treatment records from Dr. 
Marsh was also submitted in February 2004.  The veteran 
reported that he had received treatment for Dr. Marsh for his 
claimed hypertension and bilateral knee disorders from 1980 
to the present.  

In a medical history form received in February 2003, the 
veteran reported that he had received treatment for all 
conditions at the Long Beach facility and that he had 
received treatment for all conditions, including PTSD, at the 
Gardena facility, for all dates to the present.  

The Board notes that the RO did obtain some recent treatment 
records from the Long Beach, California VA Medical Center.  
However, there are apparently further records from such 
facility that have not been obtained.  Also, there is no 
indication that treatment records from the Gardena, 
California VA Medical Center or from Dr. Marsh were 
requested.  As there are possibly further treatment records, 
including VA treatment records, that may be relevant to the 
veteran's claims, they should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  

Further, the Board observes that a September 2002 VA 
treatment entry noted that the veteran received disability 
benefits from the Social Security Administration (SSA).  The 
Board notes that it is unclear from the remainder of the 
record whether the veteran is actually receiving disability 
benefits from the SSA.  This should be clarified, as SSA 
records, as to disability benefits, may be relevant to the 
veteran's claims.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any additional pertinent treatment records, including VA 
treatment records, and obtaining SSA records, as to 
disability benefits, if any.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of all the veteran's VA 
medical records, which are not already in 
the claims folder, concerning psychiatric 
problems, skin problems, hypertension, 
and right and left knees problems, and 
dated since his separation from service, 
from the Long Beach, California VA 
Medical Center and the VA clinic in 
Gardena, California.  

2.  Obtain copies of the veteran's 
reported treatment for hypertension, 
right and left knee problems, and any 
psychiatric problems, from 1980 to the 
present, from Dr. Marsh.  

3.  Ask the veteran to indicate whether 
he is receiving disability benefits from 
the SSA.  If he is receiving such 
disability benefits, contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA disability benefits, along 
with copies of all related SSA decisions.  

4.  Thereafter, review the veteran's 
claims as to whether new and material 
evidence has been submitted to reopen 
claims for service connection for a 
psychiatric disorder, to include PTSD, and 
for a skin condition, to include as due to 
Agent Orange exposure, as well as his 
claims for service connection for 
hypertension, a right knee disability and 
a left knee disability.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




